     Case 2:18-cv-00008-JAD-BNW Document 53 Filed 07/30/21 Page 1 of 2




 1

 2                                UNITED STATES DISTRICT COURT
 3                                         DISTRICT OF NEVADA
 4                                                   ***
 5    Toney Anthony White,                                    Case No. 2:18-cv-0008-JAD-BNW
 6                            Plaintiff,
                                                              ORDER
 7          v.
 8    Michelle Leavitt, et al.,
 9                            Defendants.
10

11
            Before the Court is pro se plaintiff Toney Anthony White’s motion to extend copy work
12
     limit. ECF No. 50. He previously filed a similar motion. ECF No. 44. In the latest request,
13
     Plaintiff requests that the Court extend his copy work account limit by $150.00. Id. According to
14
     Plaintiff, good cause exists to extend his copy work limit because he has exceeded his prison copy
15
     limit of $100.00 and the additional $150.00 is necessary to make copies to comport with the
16
     Court’s briefing schedule and to continue pursuing his appeal. Id.
17
            Under NDOC Administrative Regulation 722.01(7), copies of legal documents may be
18
     made for inmates for a nominal fee. Inmates “can only accrue a maximum of $100 debt for copy
19
     work expenses for all cases, not per case.” NDOC Regulation 722.01(7)(E). However, a court
20
     may, “order a prison to provide limited photocopying when it is necessary for an inmate to
21
     provide copies to the court and other parties.” Allen v. Clark Cnty. Det. Ctr., 2:10-cv-00857-
22
     RLH-GWF, 2011 WL 886343, *2 (D. Nev. Mar. 11, 2011); See Porretti v. Dzurenda, 2:17-cv-
23
     01745-RFB-CWH, 2019 WL 2453823, *1 (D. Nev. June 12, 2019) (finding it necessary to extend
24
     plaintiff’s copy work limit given his pending appeal).
25
            Here, the Court finds that there is good cause to extend Plaintiff’s copy work limit but will
26
     order that the limit only be extended by $50.00 at this time. Plaintiff is advised to use his copying
27
     privileges sparingly, and to refrain from filing numerous and duplicative motions. However, if
28
     Case 2:18-cv-00008-JAD-BNW Document 53 Filed 07/30/21 Page 2 of 2




 1   Plaintiff exhausts the $50.00 and requires additional funds, Plaintiff may file a motion requesting

 2   an additional extension of his copy work limit.

 3          IT IS THEREFORE ORDERED that Plaintiff’s motion to extend copy work limit (ECF

 4   No. 50) is GRANTED in part and DENIED in part consistent with this order. The Nevada

 5   Department of Corrections must extend Plaintiff’s prison copy work limit by another $50.00.

 6          IT IS FURTHER ORDERED that ECF No. 44 is DENIED as moot.

 7

 8          DATED: July 30, 2021.

 9
                                                          BRENDA WEKSLER
10                                                        UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                 Page 2 of 2
